Citation Nr: 0814644	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 11, 2004, 
for the grant of service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1984 to March 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO), which granted service connection for a 
lumbar spine disability (degenerative joint disease and 
degenerative disc disease), and assigned an effective date 
for the grant of service connection of March 11, 2004 (date 
of receipt of reopened claim).  In September 2006, the 
veteran entered a notice of disagreement with the effective 
date assigned. 


FINDINGS OF FACT

1.  A July 1997 rating decision denied service connection for 
muscular low back pain; this decision was issued on August 
22, 1997; and the veteran did not enter a notice of 
disagreement within one year of issuance of notice of this 
decision.

2.  On March 11, 2004, the RO received the veteran's request 
to reopen service connection for a lumbar spine disability.  

3.  There was no pending claim prior to March 11, 2004 
pursuant to which service connection for a lumbar spine 
disability could have been awarded.




CONCLUSION OF LAW

The criteria for an effective date prior to March 11, 2004 
for the award of service connection for a lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West. 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The 
appellant was provided notice regarding effective date 
requirements in a letter dated in August 2006.

In this case, the earliest possible date permitted by the 
effective date regulations has been granted, so that an 
earlier effective date is not legally possible.  In cases 
such as this, where a claim cannot be substantiated because 
there is no legal basis for the claim, or because undisputed 
facts render the claimant ineligible for the claimed benefit, 
VA is not required to meet the duty to assist a claimant.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.

Entitlement to an Earlier Effective Date

In an unappealed July 1997 rating decision, the RO denied 
service connection for a lumbar spine disability.  Notice of 
the decision was issued on August 22, 1997, and the veteran 
did not enter a notice of disagreement with this decision 
within one year of notice.  For this reason, the July 1997 
rating decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).  

On March 11, 2004, the veteran filed an application to reopen 
service connection for a lumbar spine disability.  This 
application was denied by a September 2004 rating decision, 
and notice of this decision was issued on October 13, 2004.  
In March 2005, the veteran submitted additional evidence for 
his application to reopen.  Subsequently in March 2005, the 
RO informed the veteran that the evidence was duplicates of 
documents already considered.  The RO also informed the 
veteran that he had until October 13, 2005 to submit new and 
material evidence to protect his entitlement to benefits from 
the earliest possible date.  In June 2005, the veteran 
provided additional evidence.  The RO issued another rating 
decision in July 2005 continuing denial of reopening of 
service connection for muscular low back pain.  

In July 2005, the veteran entered a notice of disagreement 
with the denial of reopening of service connection.  As this 
notice of disagreement was received within the remaining one 
year period from issuance of the October 2004 rating decision 
denial of reopening, the claim to reopen had been continued 
since the veteran's March 11, 2004 claim to reopen.   

Subsequently, in the August 2006 Rating Decision on appeal, 
RO granted service connection for a lumbar spine disability, 
and assigned March 11, 2004, the date of receipt of the 
veteran's application to reopen, as the effective date of 
service connection for the lumbar spine disability.  In 
September 2006, the veteran entered a notice of disagreement 
with the effective date assigned for the grant of service 
connection for lumbar spine disability.

The veteran contends that the effective date of the grant of 
service connection should be earlier because he attempted to 
file a claim to reopen service connection for a back disorder 
in approximately 1999, but the RO was of no assistance to 
him, and that he was confused as to what he needed to submit 
to have his claim reopened.  While the Board is sympathetic 
to the veteran's assertion that he intended, and perhaps even 
attempted, to file a claim to reopen in 1999, the record 
contains no evidence that can be construed as either a formal 
or an informal claim to reopen prior to March 11, 2004.  See 
38 C.F.R. §§ 3.1(p) and 3.155(a) (2007).  

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii).  As such, the RO assigned the earliest 
possible effective date for its grant of the reopened claim, 
which as noted above was received by VA on March 11, 2004.  
See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); 
Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

In this case, the veteran's claim to reopen was received on 
March 11, 2004, which is the earliest possible effective date 
possible for the grant of service connection based on the 
reopened claim.  There is simply no legal basis for an 
effective date earlier than March 11, 2004 for the grant of 
direct service connection for a lumbar spine disability.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
is dispositive, the claim should be denied on the basis of 
the absence of legal merit).  
For these reasons, the Board finds that the criteria for an 
earlier effective date than March 11, 2004 for the grant of 
service connection for lumbar spine disability have not been 
met, and the appeal for an earlier effective date for service 
connection must be denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i).  


ORDER

An effective date earlier than March 11, 2004 for the grant 
of service connection for a lumbar spine disability is 
denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


